DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action has been issued in response to preliminary amendment filed 09/12/2019. Claims 1-20 have been cancelled.  Claims 21-40 are pending.

Information Disclosure Statement
IDSs submitted 09/12/2019, 03/31/2020, 08/13/2020, 04/26/2021 have been considered by examiner. A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 21 recites limitation “selecting, …, one of the first backup database instance or the second backup database instance satisfying cloning speed criteria with respect to a designated database instance, wherein the cloning speed criteria is associated with how quickly control device is able to clone the source instance to the designated database instance” in lines 18-22.  In applicant’s specification, para.[0005], [0062], the criteria for selecting backup database instance are the distance criteria, physical criteria, logical criteria, or proximity criteria such as selecting backup database instance from the same datacenter as the designated database instance.  There isn’t any place in specification disclose about the speed of the cloning, quick/fast of the cloning speed.
Claims 30 and 35 recite similar limitations as limitations in claim 21 and are rejected for the same reason.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 recites the limitation "the logical distance criteria" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 recites selecting a backup database instance as a source instance based on the time difference of most recently update of two backup database instances, if the time difference is less than a defined value then selecting any the backup database instance satisfying the cloning speed criteria as a source instance (not supported by specification), if the time different is greater than the defined value then selecting the most recently updated backup database instance, cloning/replicating the source instance to a designated database instance. 
The limitation of determining the time difference of the most recently update of two backup database instances is less than or greater than a defined value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, determining in the context of this claim encompasses the user manually gets the updated time of the 
The limitation of selecting any the backup database instance satisfying the cloning speed criteria as a source instance if the time is less than the value (not support by specification), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “selecting” in the context of this claim encompasses the user chooses the backup database instance satisfying the cloning speed criteria as a source instance if the time is less than the value.  And the limitation of selecting the most recently updated backup database instance as the source instance if the time is greater than the value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “selecting” in the context of this claim encompasses the user chooses the most recently updated backup database instance as a source instance if the time is greater than the value. 
The limitation of cloning the source instance to a designated database instance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “cloning” in the context of this claim encompasses the user manually copies the source instance to the designated database instance.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of identifying, selecting, cloning) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculating, removing and performing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 30 and 35 recite similar limitations as limitations in claim 21 and are rejected for the same reason.
Claims 22 and 24 recite limitations of each datacenter comprises computerized servers/computers, control center comprises control device.  Claim 23 recite limitation of a command to initiate the cloning.  Claim 25 recite limitation control device performing the cloning operation.  Claim 26 recites limitation of computerized servers/computers in the datacenters, and command from the datacenters.  Claim 28 recites limitation of 
Claims 27 and 29 recite limitations of listing update time of each backup database instance, and the cloning is actually restoring in responding to the failure of at least one of the operation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, listing in the context of this claim encompasses the user manually records the updated time of the backup database instances, and manually copy the source instance to the designated database instance.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zha et al. (US 2011/0093436) and further in view of Liu et al. (US 2008/0028006).
With respect to claim 21, Zha discloses an apparatus for cloning database instances, comprising: 
a control device coupled to computerized servers through a network, wherein the computerized servers comprise a first computerized server and a second computerized server, wherein at least some of the computerized servers are configured to store backup database instances respectively constructed by copying data from another database stored in the first computerized server or the second computerized server (fig. 3, para.[0048], [0051]: the database storage system 100 comprises managers (≈ control device) which connects with production database systems and virtual database systems (≈ computerized server), the storage system data store 390 stores data blocks from database servers 345), the control device comprising: 
a processor; and 
machine-readable instructions stored in a non-transitory storage medium that cause the control device to perform a cloning operation at least in part by: 
identifying a most recently updated one of the backup database instances as a first backup database instance; identifying another of the backup database instances that was updated most recently after the first backup database instance as a second backup database instance 
; 
cloning the source instance to the designated database instance
(para.[0042], [0051]: either the live production databases or the clone is stream to the database storage system for storing at storage system data store 390).
However, Zha does not disclose other limitations in claim.
Liu discloses upon a first condition that that a time difference between an update time of the first backup database instance and an update time of the second backup database instance is less than a defined value; Application No. 16/569,290Preliminary Amendment and Response toNotice to File Missing Parts mailed September 26, 2019Page 3upon a second condition that the time difference is greater than the defined value 
(Liu: para.[0058]: the lag time between the summary and the replicated summary and the freshness threshold).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Liu’s teachings into Zha’s teaching to provide the technique of determining the freshness of a replicated data compare to the original data as suggested by Liu (See abstract and para.[0058]).
	
Claim 22 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Zha teaches a first datacenter coupled to the network, wherein the first datacenter comprises the first computerized server; and a second datacenter coupled to the network, wherein the second datacenter comprises the second computerized server, wherein the control device is located within a control center separate from the (fig. 3, para.[0048]-[0049]: production database systems couple to the database storage system 100).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 22 and furthermore Zha teaches the control center is configured to receive a command or event trigger to initiate the cloning operation from one of the first datacenter or the second datacenter (fig. 3, para.[0051]: the request from the database storage system to request for information from production database systems).  
Claim 24 is rejected for the reasons set forth hereinabove for claim 22 and furthermore Zha teaches the designated database instance is located at a third computerized server within the first datacenter or the second datacenter (para.[0121]: the backup can be the persistent memory).  
Claim 25 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Zha teaches instructions that cause the control device to perform the cloning operation at least in part by receiving a command or event trigger to initiate the cloning operation (fig. 3, para.[0051]: the request from the database storage system to request for information from production database systems).  
Claim 26 is rejected for the reasons set forth hereinabove for claim 25 and furthermore Zha teaches the computerized servers are disposed in respective datacenters of a plurality of datacenters coupled to the network, and the control device receives the command or the event trigger from one of the plurality of (fig. 3, para.[0051]: the request from the database storage system to request for information from production database systems) .  
Claim 27 is rejected for the reasons set forth hereinabove for claim 21, Zha does not disclose limitation of claim.
Liu teaches records listing update times when each of the backup database instances most recently experienced an update (para.[0058]).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Liu’s teachings into Zha’s teaching to provide the technique of determining the freshness of a replicated data compare to the original data as suggested by Liu (See abstract and para.[0058]).

Claim 28 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Zha teaches the logical distance criteria is configured to be satisfied the first backup database instance or the second backup database instance shares a common datacenter with the designated database instance (para.[0121]).  
Claim 29 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Zha teaches the control device to perform a cloning operation at least in part by: conducting preparatory operations comprising conducting a preflight check, provisioning the designated database instance, restoring from the source instance to the designated database instance, or any combination thereof; and in response to failure of at least one of the preparatory operations, using a processing node as the source instance (para.[0005], [0047]).  
With respect to claim 30, Zha discloses a non-transitory computer-readable medium comprising computer- readable code executable by one or more processors that, when executed by the one or more processors, causes a control device to perform operations for cloning database instances, comprising: 
identifying a most recently updated of a plurality of backup database instances as a first backup database instance, wherein at least some of the plurality of backup database instances were constructed by copying data from one of a primary database or a secondary database; identifying another of the plurality of backup database instances that was updated most recently after the first backup database instance as a second backup database instance (para.[0042], [0051]: the clones of production databases instead of a live production database, thus the live production database is the most recently after the clones);  Application No. 16/569,290 Preliminary Amendment and Response to Notice to File Missing Parts mailed September 26, 2019 
conducting a preparatory operation; and upon passing of the preparatory operation, cloning the source instance to the designated database instance
(para.[0042], [0051]: either the live production databases or the clone is stream to the database storage system for storing at storage system data store 390).
However, Zha does not disclose other limitations in claim.
Liu discloses upon a first condition that a time difference between an update time of the first backup database instance and an update time of the second backup database instance is less than a defined value; upon a second condition that the time difference is greater than the defined value
.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Liu’s teachings into Zha’s teaching to provide the technique of determining the freshness of a replicated data compare to the original data as suggested by Liu (See abstract and para.[0058]).
Page 5Claim 31 is rejected for the reasons set forth hereinabove for claim 30 and furthermore Zha teaches the preparatory operation comprises passing each of a plurality of preparatory operations (para.[0051]: sending request).  
Claim 32 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Zha teaches cloning the source instance to the designated database instance comprises computer-readable code executable by the one or more processors that, when executed by the one or more processors, causes the control device to perform operations comprising: copying data from the source instance to the designated database instance; and re-pointing an application node from a previously-created backup database to the designated database instance (para.[0051]:stream data for the database storage system).  
Claim 33 is rejected for the reasons set forth hereinabove for claim 32 and furthermore Zha teaches the control device to perform operations comprising:Application No. 16/569,290Preliminary Amendment and Response toNotice to File Missing Parts mailed September 26, 2019Page 6 rolling back of the designated database instance to the previously-created backup database for a defined time period after the application node is linked to the designated database instance (para.[0121]).  
Claim 34 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Zha teaches the control device to perform the cloning operation upon failure of any one of the plurality of preparatory operations by performing operations comprising: cloning the primary database or the secondary database to the designated database instance while maintaining availability of data of the one of the primary database or the secondary database to a connected client (para.[0121]).  
With respect to claim 35, Zha discloses a method for cloning database instances, comprising: 
receiving or detecting, via a control device, a command or an event trigger; and in response to receiving or detecting the command or the event trigger, performing, via the control device, a cloning operation at least in part by: identifying a most recently updated one of a plurality of backup database instances as a first backup database instance; identifying another of the plurality of backup database instances that was updated most recently after the first backup database instance as a second backup database instance
(para.[0042], [0051]: the clones of production databases instead of a live production database, thus the live production database is the most recently after the clones); 
cloning the source instance to the designated database instance
(para.[0042], [0051]: either the live production databases or the clone is stream to the database storage system for storing at storage system data store 390).
However, Zha does not disclose other limitations in claim.

(Liu: para.[0058]: the lag time between the summary and the replicated summary and the freshness threshold).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Liu’s teachings into Zha’s teaching to provide the technique of determining the freshness of a replicated data compare to the original data as suggested by Liu (See abstract and para.[0058]).
Claim 36 is rejected for the reasons set forth hereinabove for claim 35 and furthermore Zha teaches before cloning the source instance to the designated database instance, performing at least one of: verifying that the first backup database instance or the second backup database instance selected as the source instance exists; validating the designated database instance and the first backup database instance or the second backup database instance selected as the source instance in a configuration management database; and verifying that the first backup database instance or the second backup database instance selected as the source instance is capable of being successfully restored (para.[0121]).  
Claim 37 is rejected for the reasons set forth hereinabove for claim 35 and furthermore Zha teaches before cloning the source instance to the designated database instance, provisioning the designated database instance by appropriating storage hardware to ready the designated database instance for access by a client (para.[0051]).  
Claim 38 is rejected for the reasons set forth hereinabove for claim 35 and furthermore Zha teaches receiving a roll back instruction within a defined time period after cloning the source instance to the designated database instance; repointing an application node from the target database to a previously-created backup database of the designated database instance; and retiring the previously-created backup database when the defined time period has passed (para.[0051]).  
Claim 39 is rejected for the reasons set forth hereinabove for claim 35 and furthermore Zha teaches the control device is configured to couple to computerized servers through a network, wherein the computerized servers comprise at least a first computerized server including a primary database and a second computerized server including a secondary database, and wherein at least some of theApplication No. 16/569,290 Preliminary Amendment and Response toNotice to File Missing Parts mailed September 26, 2019 Page 8computerized servers are configured to store backup database instances respectively constructed by copying data from one of the primary database or the secondary database (para.[0051]).  
Claim 40 is rejected for the reasons set forth hereinabove for claim 39 and furthermore Zha teaches upon a second condition that an age of the first backup database instance or an age of the second backup database instance selected as the source instance is greater than a defined age, selecting, as the source instance for cloning, one of the primary database or the secondary database (para.[0051]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02/18/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162